DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Information Disclosure Statement 
The Information Disclosure Statement(s) submitted by applicant on 06/28/2021 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance for claim(s) 1 is that applicant's claimed invention includes an ink jet recording device that ejects an ink to cause the ink to land on the recording medium in a middle of a conveyance path of the recording medium conveyed by the conveyor; a reverser that returns the recording medium from a first position downstream of a landing position of the ink, which is ejected from the recording operator, to a second position upstream of the landing position along the conveyance path; a first temperature regulator that regulates a temperature of the recording medium in at least a part of a region from the second position to the landing position on the conveyance path; and a hardware processor, wherein the hardware processor causes the recording operator not to eject the ink while the recording medium initially passes through the landing position. It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes the claim(s) allowable over the prior art.
The primary reason for allowance for claim(s) 11 is that applicant's claimed invention includes a recording medium temperature control method that ejects an ink to cause the ink to land on the recording medium in a middle of a conveyance path of the recording medium conveyed by the conveyor, a reverser that returns the recording medium from a first position downstream of a landing position of the ink, which is ejected from the recording operator. to a second position upstream of the landing position along the conveyance path, and a first temperature regulator that regulates a temperature of the recording medium in at least a part of a region from the second position to the landing position on the conveyance path, the method comprising: temperature regulating of causing the recording operator not to eject the ink while the recording medium initially passes through the landing position.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes the claim(s) allowable over the prior art.
United States patent publication number 20210070067 to Edamura discloses a printing apparatus including a conveyance unit that reverses. However, the prior art fails to disclose the above limitation(s). 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached at (571) 272- 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W THIES/Primary Examiner, Art Unit 2853